DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, line 2, it is suggested the “colour” is changed to “color”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (2014/0204347) in view of Chang et al. (2008/0117637).
With respect to claims 1-3 and 6-8, Murphy teaches an overhead hazard warning system usable with an elevated work platform (10), the overhead hazard warning system comprising: a light source (48) configured to emit light in a downward direction (Fig. 1), the light passing through a first optical lens assembly (34 and 36), a template (28), and a second optical lens (40 and 42) assembly to produce a pattern (14) below the elevated work platform (Figs. 1-2); and a heat management structure (58, 80, and 90) located above the light source (Fig. 9), the heat management structure comprising a cavity (interior of 58) located inside a radiating structure (58), the cavity elongated in the downward direction (Fig. 9) [claim 1]; wherein the radiating structure (58) and the cavity are concentric (interior of 58) [claim 2].
Murphy does not explicitly teach a heat sink; the cavity containing a depressurized heat transfer liquid in thermal contact with the light source to draw heat radiated by the light source upwards to distribute the heat along the radiating structure (claim 1); wherein the radiating structure comprises fins spread around the circumference of the radiating structure (claim 3); wherein the depressurized heat transfer liquid has a boiling point that is above 30 Celsius and below 70 Celsius (claim 6); wherein the heat transfer liquid is distilled water and the pressure of the cavity is set to a vacuum of about 35 Torr such that the boiling point of the heat transfer liquid is below 50 Celsius (claim 7); wherein the heat sink comprises a thermally conductive post that extends longitudinally along the cavity wherein one or more portions of the post are in thermal contact with the light source and one or more portions of the post are in contact with the depressurized heat transfer liquid (claim 8).  
As for claim 1, Chang also drawn to heat management structures for lighting, teaches a heat sink (15 and 19); the cavity containing a depressurized heat transfer liquid in thermal contact with the light source to draw heat radiated by the light source upwards to distribute the heat along the radiating structure (paragraph 34).
As for claim 3, Chang teaches wherein the radiating structure (19) comprises fins (191) spread around the circumference of the radiating structure (Fig. 1A).
As for claim 6, Chang teaches wherein the depressurized heat transfer liquid has a low boiling point (paragraph 34). 
	As for claim 7, Chang teaches wherein the heat transfer liquid is distilled water (paragraph 34, *note that distilled water is a commonly use and available form of water) and the pressure of the cavity is set to a vacuum (paragraph 34).
As for claims 6 and 7, although Chang does not explicitly teach a boiling point that is above 30 Celsius and below 70 Celsius and a vacuum of about 35 Torr such that the boiling point of the heat transfer liquid is below 50 Celsius, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment and optimize the boiling point of the water and the vacuum level, since adjusting the vacuum within the capillary tube will adjust the boiling point of the water and in order to produce a desired degree of cooling (paragraph 34 of Chang).
As for claim 8, Chang teaches wherein the heat sink comprises a thermally conductive post (151) that extends longitudinally along the cavity wherein one or more portions of the post are in thermal contact with the light source and one or more portions of the post are in contact with the depressurized heat transfer liquid (Fig. 1B and paragraph 34).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the heat sink of Chang in the overhead hazard warning system of Murphy, in order to improve heat dissipation (paragraph 2 of Chang). 

As for claim 4, Murphy teaches wherein the first optical lens (34 and 36) assembly is configured to direct the light downward in a collimated beam (paragraph 39).  
As for claim 5, Murphy teaches wherein the second optical lens assembly (40 and 42) is configured to project the collimated beam downward in a diverging beam (paragraph 41).  
As for claim 17, Murphy teaches wherein the template comprises a yellow, orange or red color filter (paragraph 45).  



Claims 9-14 and 18-20are rejected under 35 U.S.C. 103 as being unpatentable over Murphy and Chang, as is applied to claim 1 above, further in view of McIntosh et al. (9,336,660).
	With respect to claims 9-14, Murphy and Chang teach all of the claimed elements, as is discussed above, as well as Murphy teaches wherein the light source is contained within a tubular housing (Figs. 1 and 10A, and 10B) [claim 9]; 
Murphy and Chang do not explicitly teach wherein the light source is contained within a projector attached to a basket of an elevated work platform wherein the projector is oriented generally perpendicular to a floor of the basket (claim 9); wherein the projector is attached to a railing of the basket on the side of the basket to which a boom of the elevated work platform is coupled (claim 10); wherein the projector does not exceed 1 m in length, a top end of the projector is below a top of the railing of the basket and a bottom end of the projector is above a bottom of the basket (claim 11); wherein the projector is attached on an outside of the basket railing (claim 12); wherein the projector has a diameter of 15cm or less (claim 13); comprising a control system connected to supply electrical power to the light source wherein the control system is configured to perform any combination of two or more of: power the light source on or off in response to user input; cause an intensity of light from the light source to fluctuate; vary the brightness of light from the light source in response to changes of ambient light levels; power the light source off if a set period of time passes from the powering on of the light source, power the light source off if a set period of time passes from motion being detected in the basket of the boom lift and/or an occupancy sensor indicating that there are no personnel in the basket of the boom lift; power the light source off in response to a wireless signal; and monitor the operation of the overhead hazard warning system and power off the light source or generate an alarm signal if the overhead hazard warning system is not working properly (claim 14).  
As for claim 9, McIntosh also drawn to overhead hazard warning systems, teaches wherein the light source is contained within a projector attached to a basket (12 and 14) of an elevated work platform wherein the projector is oriented generally perpendicular to a floor of the basket (Fig. 1).  
As for claim 10, McIntosh teaches wherein the projector is attached to a railing of the basket (12 and 14) on the side of the basket to which a boom of the elevated work platform is coupled (Fig. 1).  
As for claim 11, McIntosh teaches wherein the projector does not exceed a length (Fig. 1), a top end of the projector is below a top of the railing of the basket and a bottom end of the projector is above a bottom of the basket (12 and 14). 
As for claim 12, McIntosh teaches wherein the projector is attached on an outside of the basket railing (Fig 1).  
As for claim 13, McIntosh teaches wherein the projector has a diameter (Fig. 1).   
As for claim 14, McIntosh teaches comprising a control system connected to supply electrical power to the light source wherein the control system is configured to perform any combination of two or more of: power the light source on or off in response to user input (column 4, lines 38-44); cause an intensity of light from the light source to fluctuate (column 4, lines 38-44); vary the brightness of light from the light source in response to changes of ambient light levels (column 4, lines 38-44); power the light source off if a set period of time passes from the powering on of the light source, power the light source off if a set period of time passes from motion being detected in the basket of the boom lift and/or an occupancy sensor indicating that there are no personnel in the basket of the boom lift; power the light source off in response to a wireless signal; and monitor the operation of the overhead hazard warning system and power off the light source or generate an alarm signal if the overhead hazard warning system is not working properly.  
	As for claims 11 and 13, although McIntosh does not explicitly teach the projector does not exceed 1 m in length (claim 11) and the projector has a diameter of 15cm or less (claim 13), one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment and optimize the length and diameter of the projector, in order to fit with a desired basket and to adequately illuminate a desired work area. 
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use the basket and control of McIntosh with the overhead hazard warning system of Murphy, in order to provide greater freedom of use by allowing greater mobility (16 in Fig. 1). 

	As for claim 18, Murphy, Chang, and McIntosh teach all of the claimed elements, as is discussed above.
As for claim 19, Murphy further teaches wherein the template comprises a spatial light modulator (32) configurable to change the pattern to a different pattern (paragraphs 40-41).  
As for claim 20, Murphy teaches wherein the pattern projected by the template includes one or more of: a written warning message that includes one or more of the word CAUTION or WORKERS ABOVE or DANGER or HAZARD and a graphical warning symbol (Fig. 1).  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy and Chang, as is applied to claim 1 above, further in view of Klipstein et al. (2009/0147519).
	With respect to claims 15-16, Murphy and Chang teach all of the claimed elements, as is discussed above, comprising one or more connectors configured to connect to standard power tool external batteries wherein the light source is connected to be powered from the standard power tool external batteries (claim 15); wherein the light source emits light that is primarily one of yellow, orange or red in colour (claim 16).  
As for claim 15, Klipstein also drawn to lighting systems, teaches comprising one or more connectors configured to connect to standard power tool external batteries wherein the light source is connected to be powered from the standard power tool external batteries (paragraph 14 and Fig. 1).  
As for claim 16, Klipstein teaches wherein the light source emits light that is primarily one of yellow, orange or red in color (paragraph 65).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the batteries and red LEDs of Klipstein in the overhead hazard warning system of Murphy, in order to provide an easily available and inexpensive power source and to make the light easily visible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        6/8/2022